          Case 1:19-cr-00725-JPO Document 78 Filed 01/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            19-CR-725 (JPO)

 LEV PARNAS,                                                             ORDER
 IGOR FRUMAN,
 DAVID CORREIA, and
 ANDREY KUKUSHKIN,
                                Defendants.


J. PAUL OETKEN, District Judge:

       As previously scheduled, a pretrial conference in this case will be held on February 3,

2020, at 2:00 p.m. The conference will be held in Courtroom 318 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, NY 10007.

       All Defendants are directed to appear with their counsel. The parties are directed to

confer prior to the conference and shall be prepared to address potential trial dates at the

conference.

       SO ORDERED.

Dated: January 27, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
